UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6551


ALONZO R. BRINKLEY, II,

                  Petitioner – Appellant,

             v.

JON OZMINT,

                  Respondent – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.   Joseph F. Anderson, Jr., Chief
District Judge. (6:08-cv-00308-JFA)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Mitchell Brown, Jr., BROWN & ASSOCIATES, PLLC, Charlotte,
North Carolina, for Appellant.      William Edgar Salter, III,
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Alonzo R. Brinkley, II, seeks to appeal the district

court’s    order       accepting      the    recommendation            of    the    magistrate

judge and dismissing Brinkley’s 28 U.S.C. § 2254 (2006) petition

as untimely filed.          The order is not appealable unless a circuit

justice    or    judge    issues       a    certificate      of    appealability.                  28

U.S.C. § 2253(c)(1) (2006).                 A certificate of appealability will

not   issue     absent    “a    substantial          showing      of    the    denial         of    a

constitutional         right.”         28    U.S.C.       § 2253(c)(2)         (2006).             A

prisoner        satisfies       this        standard        by    demonstrating               that

reasonable       jurists       would       find    that     any    assessment            of     the

constitutional         claims    by    the    district       court      is    debatable            or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                       We have

independently reviewed the record and conclude that Brinkley has

not   made      the    requisite       showing.           Accordingly,             we    deny      a

certificate       of    appealability          and     dismiss         the    appeal.              We

dispense      with      oral    argument          because    the       facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                        DISMISSED

                                              2